COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS



 OMAR CALDERON,                                   §
                                                                   No. 08-20-00139-CR
                   Appellant,                     §
                                                                     Appeal from the
 v.                                               §
                                                                   450th District Court
                                                  §
 THE STATE OF TEXAS,                                             of Travis County, Texas
                                                  §
                   Appellee.                                     (TC# D-1-DC-20-904007)
                                                  §

                                            ORDER

       The Court received and filed the supplemental clerk’s record which was requested by this

Court’s order dated August 7, 2020. The supplemental clerk’s record now includes an order by the

trial court, dated September 10, 2020, finding good cause to allow appointed counsel to withdraw

from representing Appellant and permitting attorney Keith S. Hampton, retained counsel, to

substitute as new counsel. The appeal is therefore reinstated.

       Additionally, the Court hereby GRANTS both motions pending in this Court filed by

attorney Linda Icenhauer-Ramirez, namely, the Motion for Leave to Withdraw as Appellate

Counsel and Substitution of Counsel, filed on June 15, 2020, and the Second Motion for Leave to

Withdraw as Appellate Counsel and Substitution of Counsel, filed on July 22, 2020.

       The Appellant’s brief is due October 12, 2020.

                                               -1-
       IT IS SO ORDERED this 11th day of September 2020.

                                             PER CURIAM

Before Alley, C.J., Rodriguez, and Palafox, JJ.




                                              -2-